t c no united_states tax_court kevin p burke petitioner v commissioner of internal revenue respondent docket no 17684-03l filed date r issued to p statutory notices of deficiency for and p filed with the court a petition for redetermination at docket no by order and order of dismissal and decision entered date the court dismissed the case on the ground p failed properly to prosecute the case in addition the court imposed a penalty on p pursuant to sec_6673 i r c the court’s decision was affirmed on appeal and became final r issued to p a final notice_of_intent_to_levy and notice of your right to hearing and a notice_of_federal_tax_lien filing and your right to a hearing with regard to his unpaid taxes for to p submitted to r a request for an administrative hearing and r subsequently issued to p a notice_of_determination concerning collection action s p filed with the court a petition for lien or levy action under sec_6320 and or p’s case was called for trial r subsequently filed a motion to permit levy pursuant to sec_6330 i r c held p's challenges to r's notice_of_determination are frivolous and groundless r's notice_of_determination is sustained held further p is barred from challenging the existence or amount of the underlying tax_liabilities for the years in issue and r has shown good cause for lifting the suspension of the levy r’s motion to permit levy is granted held further a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure kevin p burke pro_se robin m ferguson and stephen s ash for respondent wherry judge petitioner invoked the court’s jurisdiction under sec_6320 and sec_6330 in response to a notice_of_determination concerning collection action s under sec_6320 and or regarding his unpaid federal income taxes for and respondent’s office of appeals appeals_office determined that it was appropriate to file a federal_tax_lien against petitioner and that petitioner’s unpaid taxes should be collected by levy unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure this case was submitted to the court following a trial thereafter respondent filed a motion to permit levy pursuant to sec_6330 as discussed in detail below we shall sustain the notice_of_determination upon which this case is based in addition respondent has shown good cause for lifting the suspension of the proposed levy and we shall grant respondent’s motion to permit levy and shall impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in phoenix arizona on date respondent issued to petitioner notices of deficiency for and petitioner filed with the court a timely petition for redetermination at docket no on date the court entered an order and order of dismissal and decision at docket no denying petitioner’s motion to dismiss dismissing the case on the ground that petitioner failed properly to prosecute sustaining the income_tax deficiencies and the court rejected petitioner’s argument that the notices of deficiency were invalid because they were issued before the commissioner complied with the requirements of the partnership provisions set forth in sec_6221 to additions to tax that respondent determined in the notices of deficiency and imposing a penalty on petitioner pursuant to sec_6673 the court’s decision was affirmed on appeal without published opinion and is now final see 65_fedappx_170 9th cir on date respondent entered assessments against petitioner for the income taxes additions to tax and penalty under sec_6673 as set forth in the court's decision at docket no as well as statutory interest on date respondent issued to petitioner notices of balance due for the years to petitioner failed to remit to respondent the amounts due on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing requesting that petitioner pay his outstanding income taxes for the years to on or about date respondent the court’s order and order of dismissal and decision entered date stated in pertinent part petitioner failed to comply with the court’s rules and orders concerning stipulation he has neither identified nor proven any deductions to which he might be entitled he has not shown in any way that respondent’s determination is erroneous and he has presented only frivolous long-discredited arguments to the court he has not properly prosecuted this case and dismissal is appropriate petitioner did not file an appeal_bond see sec_7485 and therefore respondent was free to proceed with assessment and collection for the years in issue filed with the county recorder maricopa county arizona a notice_of_federal_tax_lien regarding petitioner’s unpaid income taxes for to on date respondent issued to petitioner a notice_of_federal_tax_lien filing and notice of your right to hearing for the years to on date petitioner submitted to respondent a form request for collection_due_process_hearing challenging the validity of the assessments for the years in issue on date petitioner appeared at respondent’s appeals_office for an administrative hearing under sec_6320 and sec_6330 however the hearing was aborted when the appeals officer informed petitioner that he would not be permitted to make an audio recording of the hearing on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the tax_lien and determining that it was appropriate to proceed with the proposed levy the appeals_office concluded that petitioner had previously challenged respondent's notices of deficiency for to in the tax_court and therefore he was barred from challenging the existence or amount of those tax_liabilities pursuant to sec_6330 the appeals officer verified that all administrative and legal procedures governing the assessment and collection of petitioner's outstanding tax_liabilities for to were met petitioner filed with the court a timely petition for lien and levy action citing 121_tc_8 petitioner argued that respondent abused his discretion in issuing a notice_of_determination without permitting petitioner to make an audio recording of the administrative hearing after filing an answer to the petition respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 citing kemper v commissioner tcmemo_2003_195 respondent asserted that petitioner’s arguments were frivolous and groundless and therefore it was harmless error to deny petitioner the opportunity to make an audio recording of the administrative hearing although the court denied respondent’s motion the court cautioned petitioner that if he persisted in making frivolous and groundless arguments the court would consider imposing a penalty on petitioner under sec_6673 this case was called for trial in phoenix arizona at the start of the trial the court reminded petitioner of the court’s earlier admonishment that he should abandon all frivolous arguments contrary to the court’s warning petitioner continued to assert during the trial that the notices of deficiency that the court sustained in the deficiency case at docket no were invalid and that proper assessments were not entered for several of the years in issue during the trial and over petitioner’s objection the court allowed respondent to offer into evidence forms certificate of assessments payments and other specified matters regarding petitioner’s account for the years to following the trial on date respondent’s motion to permit levy was filed with the court opinion i collection actions a lien and levy sec_6320 pertaining to federal tax_liens and pertaining to levies establish procedures for administrative and judicial review of certain collection actions as an initial matter the commissioner is required to provide a taxpayer with written notice that a federal_tax_lien has been filed and or that the commissioner intends to levy the commissioner is also required to explain to the taxpayer that such collection actions may be challenged on various grounds at an administrative hearing see 115_tc_35 114_tc_176 sec_6330 imposes on the appeals_office an obligation to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 prescribes the matters that a person may raise at an administrative hearing sec_6330 provides that a person may raise issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection see 114_tc_604 goza v commissioner supra in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of his or her underlying tax_liability sec_6330 provides issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability when the appeals_office issues a notice_of_determination concerning collection action s to a taxpayer following an administrative hearing sec_6330 provides that the taxpayer ha sec_30 days following the issuance of such notice to file a petition for review with the tax_court or if the tax_court does not have jurisdiction over the underlying tax_liability with a federal district_court see 114_tc_492 the procedure established under sec_6330 is made applicable to a proceeding regarding a federal_tax_lien by way of the cross-reference contained in sec_6320 petitioner's conduct in his earlier deficiency case at docket no coupled with his actions in this proceeding clearly demonstrates that petitioner exploited the collection review procedures primarily for the purpose of delay as discussed below petitioner’s arguments have absolutely no merit moreover petitioner ignored the opportunity that the court extended to him at trial to assert a legitimate claim for relief as previously mentioned petitioner asserted that the notices of deficiency that respondent issued to him for to are invalid this precise issue was previously considered and rejected by the court when the court denied petitioner’s motion to dismiss filed at docket no the court’s order and order of dismissal and decision entered at docket no was affirmed on appeal and is now final sec_7481 it follows that petitioner is barred from challenging either the validity of the notices of deficiency or the existence or amount under the circumstances petitioner has given us no reason to believe that remanding this matter to respondent's appeals_office would be productive or otherwise advance the policies underlying sec_6320 and or consistent with our reasoning in 121_tc_8 and in kemper v commissioner tcmemo_2003_195 we conclude that a remand is unwarranted of his underlying tax_liabilities for to in this proceeding see sec_6330 in addition contrary to petitioner’s position the forms offered into evidence at trial show that respondent properly assessed the tax_liabilities that respondent intends to collect from petitioner and properly notified petitioner of those assessments by way of notices of balance due see eg 953_f2d_531 9th cir numerous cases establish that no particular form of verification of an assessment is required that no particular document need be provided to a taxpayer at an administrative hearing conducted under sec_6330 and that a form_4340 such as that included in this record and other transcripts of account satisfy the verification requirements of sec_6330 see 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir 118_tc_162 117_tc_183 petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms moreover petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent's intended collection action or offer alternative means of collection these issues are now deemed conceded rule b the record reflects that the appeals_office properly verified that all applicable laws and administrative procedures governing the assessment and collection of petitioner’s tax_liabilities were met accordingly we hold that the appeals_office did not abuse its discretion in determining to proceed with collection against petitioner b levy upon appeal we turn now to respondent’s motion to permit levy sec_6330 provides in pertinent part sec_6330 suspension of collections and statute_of_limitations -- in general --except as provided in paragraph if a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing and the running of any period of limitations shall be suspended for the period during which such hearing and appeals therein are pending in no event shall any such period expire before the 90th day after the day on which there is a final_determination in such hearing notwithstanding the provisions of sec_7421 the beginning of a levy or proceeding during the time the suspension under this paragraph is in force may be enjoined by a proceeding in the proper court including the tax_court the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates levy upon appeal --paragraph shall not apply to a levy action while an appeal is pending if the underlying tax_liability is not at issue in the appeal and the court determines that the secretary has shown good cause not to suspend the levy in sum sec_6330 sets forth the general_rule that respondent may not proceed with collection by levy if an administrative hearing is timely requested under sec_6330 and while any appeals from such administrative hearing are pending the court is vested with jurisdiction to enjoin an improper collection action so long as a timely petition has been filed with the court and then only in respect of the proposed levy that is the subject of such petition sec_6330 provides an exception to the suspension of the levy imposed under subsection e if the person’s underlying tax_liability is not at issue in the appeal and the court determines that good cause is shown not to suspend the levy we further observe that in the absence of any other limiting language the court referred to in sec_6330 is best read as a reference to the court to which a collection see sec g q a-g1 proced admin regs the suspension_period continues until the notice_of_determination resulting from the cdp hearing becomes final upon either the expiration of the time for seeking judicial review or upon exhaustion of any right to appeals following judicial review much like the statute the legislative_history of sec_6330 simply states that levies will not be suspended during the appeal if the secretary shows good cause why the levy should be allowed to proceed h conf rept pincite 1998_3_cb_747 review determination is appealed under sec_6330 i e the tax_court or federal district_court consistent with the foregoing the tax_court has jurisdiction to entertain respondent’s motion to permit levy as previously discussed petitioner is barred under sec_6330 from challenging the existence or amount of his underlying tax_liabilities for to in this proceeding see 114_tc_176 accordingly the first element that respondent must establish to obtain relief under sec_6330 is satisfied the question that remains is whether respondent has shown good cause why the levy should no longer be suspended sec_6330 does not include a definition of the term good cause giving due consideration to the public policies underlying sec_6330 we believe that respondent may show good cause that a levy should not be suspended where as here the taxpayer has used the collection review procedure to espouse frivolous and groundless arguments and otherwise needlessly delay collection petitioner is no stranger to the court as outlined above he abused the court’s procedures in the deficiency case at docket no and he has exploited the collection review procedure primarily to delay collection to permit any further delay in the collection process would be unconscionable accordingly we shall grant respondent’s motion to permit levy ii sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless we warned taxpayers in 115_tc_576 that abusing the procedural protections afforded by sec_6320 and sec_6330 by pursuing frivolous lien or levy actions for purposes of delaying the tax payment process would result in sanctions under sec_6673 when that section was applicable we have since repeatedly warned taxpayers regarding sec_6673 as we did petitioner here and have repeatedly disposed of cases premised on arguments akin to those raised here summarily and with imposition of the sec_6673 penalty see 119_tc_252 petitioner was previously penalized for his frivolous arguments and delay perpetrated on the court in connection with docket no concerning his tax_liability for the tax years through although in this action petitioner was polite and eliminated several frivolous issues at trial he nevertheless wasted judicial resources on other frivolous arguments at the proceedings and in his brief it is inappropriate that taxpayers who promptly pay their taxes should have the cost of government and tax collection improperly increased by citizens apparently unwilling to obey the law or shoulder their assigned share of the government cost this court’s order of date explicitly addressed petitioner’s substantive arguments stating as respondent correctly notes in the motion for summary_judgment issues raised by petitioner during the administrative process ie in his request for a collection_due_process_hearing have been repeatedly rejected by this and other courts or are refuted by the documentary record moreover the court observes that maintenance of similar arguments has served as grounds for imposition of penalties under sec_6673 at the time of that order the court declined to grant summary_judgment or impose a sec_6673 penalty because respondent had denied petitioner the right to record the administrative hearing see 121_tc_8 and as a result no face-to-face administrative conference ever occurred thus the court afforded petitioner a trial and at it an opportunity to raise any legitimate permitted issues but none were raised and the previously addressed frivolous issues were perpetuated hence the court concludes a sec_6673 penalty of dollar_figure shall be awarded to the united_states in this case to reflect the foregoing an order and decision will be entered granting respondent's motion to permit levy and a decision will be entered for respondent including the imposition of a penalty under sec_6673
